Citation Nr: 0525812	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In his substantive appeal to the Board dated in October 2003, 
the veteran requested a video conference hearing to be held 
before a Veterans Law Judge.  In June 2005, he withdrew that 
request.  

The issue of entitlement to service connection for multiple 
joint pain is addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran does not have PTSD.


CONCLUSION OF LAW

The veteran is not entitled to service connection for PTSD.  
38 C.F.R. § 3.304(f) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in November 2002, as well as the 
discussion in the July 2003 statement of the case (SOC).  He 
was advised of what was required to substantiate his claims 
for service connection and of his and VA's responsibilities 
regarding his claim.  He was also asked to submit information 
and/or evidence, which would include that in his possession, 
in support of his claim.  The letter, required following the 
passage of the VCAA, was mailed to the appellant prior to the 
initial RO adjudication of his claim.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The record includes private medical and VA medical and mental 
health treatment records.  Evidence submitted subsequent to 
the most recent supplemental statement of the case (SSOC) 
pertains only to the claim for multiple joint pain; 
therefore, remand is not required for the issuance of a 
supplemental statement of the case on the PTSD claim.  See 
38 C.F.R. §§ 19.31, 19.37 (2004). 

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran that 
have not been requested, nor is there any indication that 
additional outstanding Federal department or agency records 
exist that should be requested in connection with the claim 
adjudicated in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examination in February 2004 with regard to PTSD.  For the 
reasons set forth above, the Board concludes that VA has 
fulfilled its VCAA duties to assist and notify the veteran.  
Thus, the Board finds that no additional action is necessary 
as to the PTSD claim.  

PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  "Credible supporting evidence" 
of a non-combat stressor may be obtained from service records 
or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Additional considerations apply when 
a claim of PTSD is based on personal assault.  See 38 C.F.R. 
§ 3.304 (f) (3) (2004).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

Service medical records show no complaints or diagnosis of 
PTSD.  VA treatment reports from the VA Medical Center El 
Paso dated from March 2000 through July 2004 show no 
diagnosis of PTSD.  Instead, these show diagnoses of 
adjustment disorder with depression and anxiety, and alcohol 
dependence.  Mental Health Group Therapy notes show diagnoses 
of "PTSD not found" in 2004.  

During a medical clinic progress report for treatment of 
erectile dysfunction in May 2004, the assessment was erectile 
dysfunction and PTSD.  However, a VA PTSD screening conducted 
on the same date was reportedly negative.  

The veteran underwent VA psychiatric examination for PTSD by 
a VA psychiatrist in February 2004.  During the examination 
for PTSD, the veteran reported his stressors included his 
Vietnam service on the USS Paul Revere, where he served as a 
metal worker repairing ships and boats.  The examiner noted 
the veteran's history as reflected in the claims folder.  The 
veteran reported that currently he thinks of the ship running 
aground and feels anxious and nervous.  He also dreams of 
combat but these dreams are less frequent than they used to 
be, occurring once a month or so.  He denied other symptoms.  
He also reported that since service he had been employed much 
of the time as a welder and then an electrician.  He was 
married once and has been married for many years to his wife.  
He reported that the only psychiatric care he had received 
was for alcohol dependence.  He denied a history of suicide 
or assaultiveness.  As to his summary of current psychosocial 
functional status, the examiner found the veteran very 
functional.  The veteran denied depression and impaired 
impulse control.  He denied sleep impairment.  

The examiner made this assessment with regard to PTSD:  The 
veteran did not meet the DSM-IV stressor criterion.  He had 
no behavioral, cognitive, social, affective, or somatic 
symptoms that the veteran attributed to stress exposure.  No 
PTSD specific symptoms were present.  The diagnosis was, 
according to the DSM-IV, PTSD not found.  Thus, the pertinent 
multi-axial diagnosis was Axis I: PTSD not found, no other 
mental disorder except for alcohol dependence in remission; 
Axis V: global assessment of functioning of 80.  The examiner 
noted the veteran's history of stable marriage and work 
history.  

Both VA examiners and clinicians have concluded that the 
veteran did not meet the criteria for PTSD under the DSM-IV 
at any time.  The Board notes that the lone clinic note 
listing PTSD was basically a history noted in treatment for 
erectile dysfunction at the general medical clinic.  It was 
made on the same day as a PTSD screen showed no PTSD.  As it 
is wholly inconsistent with the record, it is not persuasive.   

In sum, the VA psychiatrist in February 2004 did not believe 
the veteran's clinical interview, mental status examination 
or testing supported a diagnosis of PTSD.  Instead, he noted 
the diagnosis was alcohol dependence in remission.  This is 
consistent with VA treatment records, including several that 
specifically found no diagnosis of PTSD, due to lack of 
symptoms.

The evidence does not reasonably show that the veteran has 
PTSD.  In the February 2004 examination report, the VA 
psychiatrist carefully pointed out exactly why the veteran 
failed to meet elements of the diagnosis, as set forth in the 
DSM-IV.  He emphasized that a PTSD diagnosis was not 
supported, and arrived at the alternate diagnosis, alcohol 
dependence in remission.  This examination is consistent with 
the treatment record which is replete with findings of 
adjustment disorder and PTSD not found.  Furthermore, it was 
based upon a review of the entire record.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

The veteran has indicated his belief that he was in stressful 
situations in service and suffers from PTSD.  As a lay 
person, with no apparent medical expertise or training, he is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.  

The probative evidence of record establishes that the veteran 
does not suffer from PTSD.  The Board considered the benefit 
of the doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claim, it is inapplicable.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

Multiple Joints

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Service medical records show complaints of and treatment for 
multiple joint pain.  The veteran has submitted treatment 
records showing current joint abnormalities, and he alleges 
that these are etiologically related to his active service.  
In order to determine the etiology of the veteran's alleged 
multiple joint pain, he should be scheduled for a VA 
examination.  See 38 C.F.R. § 3.159(c)(4) (2004).  

Additionally, the veteran has submitted documents that are 
relevant to this claim.  These were received after the 
issuance of the most recent SSOC, and have not been reviewed 
by the RO nor have they been accompanied by a waiver of RO 
review.  Thus, they must be returned to the RO for review 
prior to appellate review.  

Accordingly, the case is REMANDED for the following 
development:

1.  Schedule the veteran for VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiners should review the results 
of any testing prior to completion of the 
reports.

The examiner should give a medical 
opinion, with full rationale, as to the 
diagnosis and etiology of any current 
multiple joint disorder, including 
whether it is at least as likely as not 
that any such disability had its onset 
during active service or is related to 
any in-service disease or injury, 
including the complaints and findings 
noted in service.

2.  The RO should then readjudicate the 
veteran's claim with consideration of all 
evidence including that received since 
the issuance of the most recent SSOC in 
November 2004.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


